Title: [Diary entry: 14 October 1788]
From: Washington, George
To: 

Tuesday 14th. Thermometer at 60 in the Morning—64 at Noon and 64 at Night. Wind Southerly with great appearances of Rain all the forenoon but clear afterwards.  Rid to the Ferry, Frenchs, and Dogue run Plantations. At the Ferry, only 5 plows were at Work. The driver of the other got hurt. The other hands were at French’s. At French’s, two Carts and all the hands were about the Fodder. Stirring the Pease at this place with the small gang about the Mann. House. 3 Men began to ditch below Manleys houses up to the Ferry road. At Dogue run—Two Plows and a harrow began to put in Wheat among the Corn (from whence the Potatoes were taken) on the west side of field No. 5. The other 4 Plows began on the South side of No. 3 to break it up for Spring grain next year. All the other hands with those from Muddy hole were digging Potatoes. A Mr. Brown clerk to Mr. Hartshorn came here on business of the Potomk. Company.